 118DECISIONS OF NATIONAL LABOR-RELATIONS BOARDWe shall therefore direct that a self-determination election be heldin a voting group composed of the timekeeper in the Employer'sFreeport plant, excluding all other employees and supervisors .3 Ifhe votes for the Petitioner, he will be taken to have indicated his de-sire to be included in the production and maintenance unit currentlyrepresented by the Petitioner.[Text of Direction of Election omitted from publication in thisvolume.]8Cf.Southwestern Sales Corporation(Radio Station KVOO),92 NLRB 936.CONSTRUCTIONAND GENERAL LABORERSUNION, LOCAL320, AFFILIATEDWITH INTERNATIONAL HOD CARRIERS,BUILDING AND COMMONLABORERSUNION OF AMERICA, AFL, AND R.L. SLATER,ITS OFFICERAND AGENTandJAMES FELLOWSandEDWARD F. WILSON.CasesNos. 36-CB-I4° and 36-CB-43. September 10, 1951Decisionand OrderOn May 15, 1951, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they be ordered to cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. 'Thereafterthe Respondents filed exceptions to the Intermediate Report and asupporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings' are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.21.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (b) (2) and (1) (A) of the Act by causing the Com-''Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers inrespect tothis caseto a three-member panel [Members Houston,Reynolds, andStyles];2 The Respondent excepts to the Trial Examiner's characterization of the Company as a"multistate enterprise,"in connection with his jurisdictional findings.Whether or not theCompany is a multistate enterprise within the meaning of that term as used in prior Boarddecisions,we find,in view of the fact that during 1949 the Company performed servicesoutside the State-of Oregon exceeding$25,000 in value, that it would effectuate the policiesof the Act to assert jurisdiction in this caseSeeStanislaus Implement and HardwareCompany,Limited,91 NLRB 618;Starrett Bros. and Eken,Inc.,92 NLRB 1757.96 NLRB No. 12. CONSTRUCTION AND GENERAL LABORERS UNION119pany to discharge Wilson and Fellows for reasons other than theirfailure to tender periodic dues and initiation fees.However, we do not agree with the Trial Examiner that it was nec-essary for the-disposition of this case to ascertain the precise reasonfor the Respondent's action in suspending Fellows and Wilson asmembers in good standing.Under the Act such reasons would berelevant only if there were in existence a valid union-security agree-ment, and the discharges were alleged to have been made pursuant tosuch agreement.Recognizing this, the Trial Examiner found, andwe agree, that there was in fact no such contract in existence at thetime of the discharges in this case, and that the discharges were there-fore illegal regardless of the reasons for the Respondent's suspensionof the dischargees.However, he deemed himself precluded from dis-posing of the case on this ground, because of the failure of the GeneralCounsel to allege the nonexistence of such a contract.We do not agreewith this view insofar as it implies that the burden is on the GeneralCounsel, in a case of this sort, to allege the nonexistence of a valid'-union-shop contract.The burden is rather properly on the respond-ent in such a case to plead the existence of such a contract and that thedischarges were made pursuant thereto.Absent proof of the existence of such a contract in this case, we findthat, in any event, Respondent's violation of the Act is sufficiently es-tablished by the evidence that the, discharges- were made at the Re-spondent's request because of the dischargees' loss of membership ingood standing, and it was unnecessary for the Trial Examiner to in-quire into the reasons for such loss of membership.2. In connection with his finding that the Respondent caused theCompany to discharge Wilson and Fellows in violation of Section 8(b) (2) and (1) (a) of the Act by demanding their discharge for notbeing members in good standing; the Trial Examiner found that theCompany depended on the Respondent for its labor supply.The Re-spondent asserts that there is no basis in the record for such a finding.Assuming that to be the case, and that the Company did not depend onthe Respondent for its labor supply, that fact would not affect thevalidity of the Trial Examiner's conclusion that the Respondent vio-lated the Act, or our concurrence therein.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Construction andGeneral Laborers Union, Local 320, affiliated with International HodCarriers, Building and Common Laborers Union of America, AFL,Portland, Oregon, its officers, agents, representatives, successors, and 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDassigns, and the Respondent R. L. Slater, officer and agent of the Re-spondent Union, jointly and severally, shall :1.Cease and desist from :(a)Causing or attempting to cause Yonker & Pettijohn, its agents,successors or assigns, to discharge, suspend or otherwise discriminateagainst its employees because they are not members in good standingof the Respondent Union, except in accordance with Section 8 (a) (3)of the Act.(b) In any other manner causing or attempting to cause Yonker &Pettijohn, Portland, Oregon, or its agents, successors, and assigns, todiscriminate against its employees in violation of Section 8 (a) (3)of the Act.(c)Restraining or coercing employees of Yonker & Pettijohn, itssuccessors, or assigns in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other-mutual aid or protection, and to refrain from any or all such activ-ities, except to the extent that such right may be affected by an agree-ment authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately notify Yonker & Pettijohn and The-PettijohnEngineering Company, Portland, Oregon, that they have no objections-to the immediate reinstatement or reemployment of James Fellowsand Edward F. Wilson in their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, if any.(b)Make whole James Fellows and Edward F. Wilson, for any,-loss of pay they may have suffered because of the Respondents' un-fair labor practices, in the manner described in section of the Inter-.mediate Report entitled "The Remedy."(c)Post copies of the notice attached as an Appendix to the Inter-mediate Report 3 in conspicuous places at the Respondent Union'sbusiness offices in Portland, Oregon, and all other places where no-tices to members of the Respondent Union are customarily posted.Copies of the notice, to be furnished by the Regional Director for theNineteenth Region (Seattle,Washington), shall be posted by theRespondents immediately upon their receipt, after being duly signedby a representative of each, and the said posting shall be maintainedby them for a period of sixty (60) consecutive days thereafter.Rea-8 This notice shall be amended by substituting for the words"The Recommendations of aTrialExaminer" in the caption thereof, the words "A Decision and Order." If this Orderis enforced by a decree of the United States Court of Appeals, the notice shall be furtheramended by inserting before the words "A Decision and Order,"the words"A Decree of theUnited States Court of Appeals Enforcing." CONSTRUCTION AND GENERAL LABORERS UNION121sonable steps shall be taken by the Respondents to insure that thesenotices are not altered, defaced, or covered by any other material..(d)File with the Regional Director of the Nineteenth Region,within ten (10) days from the date,of this Order, a report in writingsetting forth the manner and form in which they have complied withthese recommendations.Intermediate Report and Recommended OrderSTATEMENT 29OF THE CASEUpon charges filed by James Fellows and Edward F. Wilson, individuals, theGeneral Counsel of the National Labor Relations Board, herein called respectivelythe General Counsel and the Board, by the Regional Director for the NineteenthRegion (Seattle, Washington), issued his complaint dated March 8, 1951, alleging,that Construction and General Laborers Union, Local 320 of the InternationalHod Carriers, Building and Common Laborers Union of America, AFL, hereincalled the Respondent Union, and R. L. Slater, as its agent, herein called Re-spondent Slater, have engaged in and are engaging in unfair labor practicesaffecting commerce within the meaning of Section 8, subsection (b) (1) (A)and (2) and Section 2, subsection (6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, in that the Respondentsattempted to cause and caused Yonker & Pettijohn, herein called the Employer,to discharge the aforesaid Fellows and Wilson, in violation of Section 8 (a) (3)of the Act.Copies of the complaint, accompanied by notices of hearing thereon, were dulyserved upon the parties. In their answer duly filed, the Respondents denied thejurisdictional allegations of the complaint and that they had engaged in thealleged unfair labor practices.'Pursuant to notice,`a hearing was held at Portland, Oregon, on April 26, 1951,before me, the undersigned duly designated Trial Examiner.All parties wererepresented at and participated in the hearing, where full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded them. On motion of the General Counsel andwithout objection, the transcript of certain prior proceedings was made a partof the record herein'After the evidence had been taken, the General Coun-sel'sunopposed motion to conform the pleadings to the proof was granted.There was oral argument participated in by the General Counsel and counselfor the Respondents.The Respondents filed a brief.Upon the entire record in the case and from my observation of the witnesseswho appeared before me, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYESYonker & Pettijobn, the Employer herein, was a partnership formed in orabout February 1948, engaged as general contractors in the construction business,with its office at Portland, Oregon.1 This transcript included an injunction proceeding in the District Court of the UnitedStates for the District of Oregon and a proceeding before the Board in the matter ofCon-struction and General Laborers Union, Local No. 320 of theInternational Hod Carriers,Building and Common Laborers Union of America, AFL, and Robert L. Slater, as its Agent,andArmcoDrainageand Metal Products, Inc.,93 NLRB 751. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom April 1949 to October 1949, it was engaged as a subcontractor in theconstruction of the foundation and footings for a power transmission line inthe city of Seattle, Washington, at a contract price of approximately $109,650,which included services, materials, and labor. Starting in July 1949, it was en-gaged as a subcontractor on a_power line or transmission line job in the StateofWashington at a contract price of approximately $107,722.This construc-tion was performed for the Bonneville Power Administration, an agency of theFederal Government.In May 1950, the Employer became engaged in a construction job for a hous-ing subdivision in or near the city of Portland, Oregon, known as the VermontHills job, at a contract price of $33,000. It is the situs of the incidents givingriseto the case at bar. This project was completed in the fall of 1950.Alsoin the latter part of 1950, the Employer was engaged in laying sewer pipe on aconstruction job at or near Portland, Oregon, at a contract price of approximately$5,000.It is clear from the foregoing, and is found, that Yonker & Pettijohn was amultistate enterprise engaged in_construction projects of substantial value inthe States of Oregon and Washington. It was therefore engaged in commercewithin the meaning of the Act and it will effectuate the policies of the Act for theBoard to assert jurisdiction herein.In view of these findings, it is unnecessary to consider the business: of ArmcoDrainage and Metal Products, Inc., the employer with whom the Respondentsherein had their primary dispute,' out of which flowed the incidents giving riseto the case at bar, in order to determine jurisdiction herein.On or about September 1950 Yonker & Pettijohn dissolved their partnership orjoint venture and the Pettijohn Engineering Company, Portland, Oregon, ac-quired the good will of the partnership, some of its properties, and the right touse the name of Yonker & Pettijohn for its own future operations.II. THE ORGANIZATION INVOLVEDConstruction and General Laborers Union, Local 320, affiliated with Interna-tional Hod Carriers, Building and Common Laborers Union of America, AFL,and R. L. Slater, its officer and agent, is a labor organization within the mean-ing of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe case at bar in which it is alleged that the Respondent Union and itsagent,Respondent Robert L. Slater, caused Yonker & Pettijohn discrimina-torily to discharge its employees, James Fellows and Edward F. Wilson, de-rives from a situation in which the same respondents were found by the Boardto have engaged in conduct violative of Section 8 (b) (4) (A) and (B) of theAct.The following facts are recited from the Board's `decision; of which Itake official notice :For several years before 1948, the Respondent Union was the bargainingrepresentative of the employees in Armco's [Armco Drainage and MetalProducts, Inc.] concrete products plant. In 1948, in answer to a petitionfor decertification of the Union as bargaining representative of these em-ployees, the Union acknowledged that it no longer represented them.Thepetitionwas thereupon dismissed. In April 1950, the Union commencedSee footnote1, supra.s Construction and General Laborers Union, Local No. 320 of the International HodCarriers, Building and Common Laborers Union of America, AFL, et at.,93 NLRB 751. CONSTRUCTION AND GENERAL LABORERS UNION123picketing Armco's place of business for the purpose of forcing Armco tobargain for employees whom it had disclaimed representing in 1948.Nointervening certification of the Union had occurred.In June 1950, Respondent Slater, the Respondent Union's secretary andbusiness manager, went to the job site of one of Armco's customers (Yonker& Pettijohn) and told this customer's employees, who were also membersof the Union, that he wished to have the delivery of Armco material stopped.Slater also asked the customer.to stop handling the Armco material.De-spite Slater's statement to them, the employees of Yonker & Pettijohn con-tinued to handle the Armco material on an interim basis. Slater observedand expressed displeasure at this action.Two days later, without adequateexplanation, the Union suspended them from membership and refusedto permit them to return to work for Yonker & Pettijohn.It is against this background that we approach the gravamen of the presentcomplaint.Fellows and Wilson were two of those employees whom the Unionsuspended from membership and refused to permit to return to work for Yonker& Pettijohn. It is alleged that by that action and course of conduct the Respond-ents attempted to cause and caused Yonker & Pettijohn, the employer herein,to discriminate against Fellows and Wilson. It does not appear to be dis-puted that Yonker & Pettijohn terminated the employment of Fellows andWilson, on or about June 26, 1950. In any event, this is established by Wilson'scredited and corroborated testimony that on June 25, he called E. I. Pettijohn,one of the partners of Yonker & Pettijohn, who informed him that it was "im-possible" for him and the other men who had been suspended from membershipin the Union, to return to work.4Neither does it appear to be disputed that the Union and its agent, Slater,"attempted to cause and caused" the Employer to discharge Fellows and Wilson.It was Pettijohn's credited testimony that Slater informed him that these andother employees engaged on the job had been "suspended from the job, and theycould not return under any circumstances."Pettijohn further testified, "Iobjected to his removing all the men from the job because I felt it was notfair to them and, from my standpoint, it also jeopardized the normal operation.Bringing in a new crew would necessitate the reorganizing of our method ofprocedure."Nevertheless Pettijohn acquiesced in the Respondents' request thatthe men be removed from the job.Itmay be argued that the Union's request for the discharge of Fellows,Wilson, and others was not accompanied by such pressures as to constitutean "attempt to cause" or the "causing" of the discharges, within the meaningof the Act.A similar argument was rejected by the Board in a recent decisionin which the Board stated: ". . . in the instant case, the Respondent Union's,International and its locals were the source of the Company's labor supply notonly for the job involved here but for other operations in various parts ofthe country. In view of the Respondent Union's potential economic power todeprive the Employer of its labor market, the request of the Respondent Union'sjob steward, later reiterated by the business agent, that members of the subordi-nate local be laid off out of turn, exerted sufficient pressure to accomplish theends desired by the Respondent Union. It is unrealistic to contend that suchrequest was not in fact the `cause' of the discharges." ` Similarly, it wouldWilson testified : ". . . he [Pettijohn] told me that the executive board [of the Union]had informed him that we were suspended and that we could not come back on the job.That was all he could sayHe said he pleaded with them to let us stay on the job, that hewanted us back and was satisfied with our work, but be said it was impossible for us tocome back because we were suspended."6 SubGrade Engineering Company et al.,93 NLRB 406. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDbe unrealistic to make such a contention here where the Employer argued againstthe discharges and, obviously, would riot have effectuated them except foreconomic pressures implicit in the Respondents' demand.It remains to consider whether the Respondents' request for the dischargeswas permissible, or violative of the Act as alleged in the complaint. It seemsclear that the Employer in discharging Fellows, Wilson, and others at the re-quest of the Respondents, encouraged membership in_ the Union within themeaning of Section 8 (a) (3) of the Act. The decision by the Board in arecent case is applicable to the case at bar: ". . . by the act of yielding tothe Local's demand that Watson be removed, the Employer perforce strength-ened the position of the Local and forcibly demonstrated to the employees thatmembership in, as well as adherence to the rules of, that organization wasextremely desirable.Such encouragement of union membership was particu-larly effective when, as in the present case, the Employer deferred to the de-mand of the Local that employees be cleared through its hall, and membershipappears to have been a condition precedent to obtaining the necessary clear-ance." 6Here, also, the Employer depended on the Respondents for its laborsupply ; otherwise, it would not have yielded to the Respondents' request forthe discharges. It follows that the discharges were discriminatory and there-fore violative of Section 8 (a) (3) of the Act unless they fall within theproviso of that Section which makes discrimination permissible under a validunion-shop contract where membership in a labor organization is denied orterminated because of "the failure of the employee to tender the periodic dues2nd the initiation fees uniformly required as a condition of acquiring or retain-ing membership."We turn now to a somewhat more detailed survey of the situation whichgave rise to the Respondents' request for the discharge of Fellows, Wilson,and others.In May and June 1950, the Employer was engaged in the construction of atrunk sewer system for a housing subdivision in the city of PortlandIn June23, 1950, several truck loads of materials purchased from Armco Drainage andMetal Products, Inc., hereinafter called Armco, were delivered to the site ofthe Employer's operations.At this time, as previously indicated, a labor dis-pute existed between the Respondent Union and Armco. On the morning ofJune 23, Respondent Slater, having been informed of the delivery of Armco ma-terial on the Employer's job, visited the job site and spoke to a number of theemployees. In the course of this conversation, he informed them that materialbeing used on the job was being supplied from the picketed Armco plant, andhe wished to get the delivery of this material stopped.While disclaiming anyintention of advising the employees what they should do under the circum-stances, he suggested that they wait until he left and then decide among them-selves what action to take.Later that same morning, Respondent Slater spoketo Pettijohn and obtained from the latter the promise to purchase material forthe completion of the job from a ,supplier other than Armco. Following hisconversation with Pettijohn, Slater returned to the job site and told some ofthe laborers, including Wilson, that he had noticed one of the employees un-loading Armco pipe after he (Slater) had instructed the employees to stopfurther deliveriesLater that same day, Pettijohn informed the employees that he had stoppedfurther deliveries of Armco materials and in the ensuing discussion, it was6 American Pipe and Steel Corporation atal., 93 NLRB 54. CONSTRUCTION AND GENERAL LABORERS UNION125agreed that the employees would continue to work on the Armco material whichhad already been delivered.The employees, including Fellows and Wilson,continued to work for the rest of that day.On June 25, a meeting of the- Union's executive board was held and 5 of the10 laborers employed on the Employer's job, including Fellows and Wilson, ap-peared before the executive board where they were asked to relate what hadoccurred on the job in connection with the Armco materials. Following thismeeting, they were informed that all of the laborers on the Employer's job weresuspended from the Union and that two of them, including Wilson, were fined$50.They were also advised that, being suspended from the Union, they couldnot return to work on the Employer's job.Itwas Pettijohn's credited testimony that Respondent Slater informed himthat the employees were suspended from the Union for laying "unfair" pipe.The employees themselves were given no explicit factual reasons by the Unionfor theirsuspension.It was Respondent Slater's testimony that the employeeswere suspended, and certain of them fined, for having insisted that the Unionpicket the Employer's job. I am unable to credit this testimony. It is in-consistent with Slater's statement to Pettijohn that the aforesaid disciplinaryaction was taken because the employees had laid "unfair" pipe, and all reasonableinferences arising from the situation just described.The real reason for theemployees'suspensionwas that they had continued to work with Armco ma-terials after Respondent Slater had visited them on the job site on themorningof June 23 and suggested that they do something to stop the delivery of Armcomaterials.In short, they had not participated as fully as the Respondents ex-pected them to, in furtherance of the Union's labor dispute with Armco andboycott of its products?It is clear from the foregoing and it is found that the Respondents' requestfor the discharge of Fellows and Wilson, among others, was not based on theirfailure "to tender the periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership . . ."Accordingly, it isfound that the Respondents violated Section 8 (b) (1) (A) and (l:) (2) ofthe Act, by attempting to cause and causing Yonker & Pettijohn to dischargeFellows and Wilson in violation of Section 8 (a) (3) of the Act.8 ,IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in Section III, above, which oc-curred in connection with the operations of the Employer set forth in SectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.7 These findings,arrived at by the undersigned independently of the Board's decision inthe prior case, are based on the credited testimony of Fellows, Wilson, and Pettijohn, dulycorroborated,in some or all particulars,by the testimony of other employees testifying forthe General Counsel.Respondent Slater's testimony,where it is in conflict with thesefindings, although considered in its entirety,is rejected.8It further appears that at the time Fellows and Wilson were discharged, there was noexisting valid union-shop contract between the Employer and the Union. In the absenceof such a contract, regardless of the reasons which caused the Respondents to suspend theseemployees, they had no license to demand the discharges and their attempt to cause andthe causing of the discharges was patently illegal.The discussion herein has been focusedon the actual reasons for the action taken by the Respondents in suspending theseemployees from membership in the Union, because the complaint does not specificallyallege the nonexistence of a valid union-shop contract as the basis of the alleged unlawfulacts. 126DECISIONS OF NATIONALLABOR RELATIONS BOARDV.THE REMEDYIt having been found that the Respondents engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom andtake certain affirmative action, including posting of appropriate notices, designedto effectuate the policies of the Act.It has been found that the Respondents caused the Employer to discriminateagainst James Fellows and Edward F. Wilson in violation of Section 8 (a) (3)of the statute. It is recommended that the Respondents notify the Employer,Yonker & Pettijohn, and Pettijohn Engineering Company ° in writing, that theyhave withdrawn their objections to the employment of Fellows and Wilson.The Respondents having committed an unfair labor practice which resulted inthe termination of Fellows' and Wilson's employment, it will be recommendedthat the Respondents, jointly and severally, make them whole for losses suf-fered by reason of the Respondents' unlawful conduct, by payment to each ofthem of a sum of money equal to the amount each normally would have earnedas wages from June 26, 1950, the date of the discharge, to the date on whichhis employment would normally have been terminated except for the Respond-ents' unlawful acts," less his net earnings, if any," during this period, computedupon a quarterly basis, in the manner established by the Board in the recentWoolworthcase."CONorusIONs OF LAWUpon these findings of fact, and upon the entire record in the case, I make thefollowing conclusions of law :1.Yonker & Pettijohn is, and at all times material herein was, an employerwithin the meaning of Section 2 (2) of the Act, engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.2.The Respondent Union, Construction and General Laborers Union, Local320, affiliated with International Hod Carriers, Building and Common LaborersUnion of America, AFL, is a labor organization within the meaning of Section2 (5) of the Act, and Respondent R. L. Slater is its officer and agent.3.By causing Yonker & Pettijohn to discriminate against James Fellows andEdward F. Wilson in violation of Section 8 (a) (3) of the Act, and by theirrestraint and coercion of Fellows and Wilson and other employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondents engaged in and areengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]9 At the time of the hearing,Yonker had withdrawn from the partnership.Upon disso-lution of the partnership,Pettijohn acquired the good will and some of the assets of thepartnership and the right to use Yonker & Pettijohn as a trade name for future operations.m The Yonker & Pettijohn project on which Fellows and Wilson were engaged at thetime of their employment was completed in or about September 1950. There is no evidencefrom which it may reasonably be inferred that they normally would have remained in theemploy of Yonker & Pettijohn after the completion of this project, or that they thereaftersuffered losses attributable to the Respondents'unlawful labor practices.n Crossett Lumber Company,8NLRB 440;Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.F.W. Woolworth Company,90 NLRB 289. CONSTRUCTION AND GENERAL LABORERS UNIONAppendix127NOTICE TOALL MEMBERS OF THE CONSTRUCTION AND GENERALLABORERS UNION,LOCAL 320, AFFILIATED WITH INTERNATIONALHODCARRIERS',BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, AFLPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT attempt to cause or cause YONKER & PETTIJOHN, or its agents,successors,or assigns,to discharge or otherwise discriminate against any ofits employees because they are not members in good standing of CONSTRUC-TION AND GENERAL LABORERS UNION, LOCAL 320, AFFILIATED WITH INTERNA-TIONAL HOD CARRIERS, BUILDING AND COMMON LABORERS UNION OF AMERICA,AFL, except in accordance with Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of YONKER & PETTIJOHN or itsagents, successors,or assignsin the exercise of their right to self-organiza-tion, to form,join, or assist labor organizations,to bargain collectivelythrough representatives of their own free choice and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities except to theextent that such right may be affected by an agreement authorized by Section8 (a) (3) of the Act.WE WILL make James Fellows and Edward F. Wilson whole for any lossof pay which they may have suffered because of the unfair labor practiceswhich caused the termination of their employment.CONSTRUCTION AND GENERAL LABORERSUNION, LOCAL 320, AFFILIATED WITHINTERNATIONALHOD C A R R I E RS,BUILDING AND COMMONLABORERSUNION OF AMERICA, AFL,Labor Organization.Dated -------------------- By -----------------------------------------(Representative)(Title)R. L. SLATERBy -----------------------------------------(Agent or Representative)(Title)This notice must remain posted for 60 days after its date, and must not be al-tered,defaced, or covered by any other material.STANDARD&POOR'S CORPORATIONandNEWSPAPER GUILD OF NEW YORK,FOCAL 3, AMERICAN NEWSPAPER GUILD,CIO.Case No.. -RC-92751.September 11, 1951Order Amending Decision and OrderOn July 17, 1951, the Board issued a Decision and Order I in theabove-entitled matter, dismissing the petition upon the ground thatthe Petitioner had failed to make a showing of interest adequate to1 95 NLRB 248.96 NLRB No. 20.